Helvetia Asset




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 3, 2014

                                      No. 04-14-00569-CV

                                         Burton KAHN,
                                           Appellant

                                                v.

                          HELVETIA ASSET RECOVERT, INC.,
                                     Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-18355
                        Honorable Michael E. Mery, Judge Presiding

                                         ORDER
        On November 12, 2014, appellee filed a motion dismiss to dismiss the appeal for want of
jurisdiction. After reviewing appellee’s motion, we ordered appellant to file a written response
to appellee’s motion to dismiss for want of jurisdiction in this court on or before December 1,
2014. We ordered appellant to file a written response specifically addressing whether the
judgment or order from which appellant seeks to appeal in this case, Appellate No. 04-14-00569-
CV, is the same judgment or order from which appellant sought to appeal in Appellate No. 04-
14-00319-CV, which was dismissed by this court upon appellant’s own motion on July 9, 2014.
Appellant filed a response. We now ORDER appellee to file a written reply to appellant’s
response in this court on or before December 23, 2014.

       We order the clerk of this court to serve copies of this order on appellant and all counsel.


                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of December, 2014.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court